Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  154565                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 154565
                                                                    COA: 325569
                                                                    Wayne CC: 13-009087-FC
  LAVERE DOUGLAS-LE BRYANT,
           Defendant-Appellee.

  ____________________________________/

          On order of the Court, the application for leave to appeal the August 23, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the trial court abused its discretion in admitting “other acts”
  evidence; (2) if so, whether the error was harmless; and (3) whether the testimony of
  three police officers invaded the province of the jury when they testified as to their
  observations in viewing video evidence. The parties should not submit mere restatements
  of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2017
           a0117
                                                                               Clerk